Citation Nr: 1413307	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic lymphatic leukemia (CLL).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1962 to December 1966 and from Gulf War service October 1990 to May 1991.  The Veteran also had numerous periods of active duty for training associated with service in the West Virginia Air National Guard and was discharged from the Air National Guard in January 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO)..  

The Veteran testified at a travel board hearing before the undersigned in October 2009.  The transcript of this hearing is of record.  The Veteran's claim was previously reopened in a January 2010 Board decision and remanded for additional development.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.

Unfortunately, it is necessary to remand the Veteran's claim again.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to remand the Veteran's claim of entitlement to service connection for CLL.  The record reflects that the Veteran is receiving Social Security Disability benefits.  The record includes the Veteran's March 2006 statement concerning receipt of these benefits as well as the Social Security disability award that the Veteran submitted.  It is necessary to obtain records associated with the Veteran's claim for Social Security disability.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all health care providers for which there are updated treatment records related to his CLL.  The Veteran must also be requested to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should then obtain copies of all pertinent records from all identified sources which have not previously been secured for inclusion in the claims file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The RO/AMC must attempt to obtain pertinent documents concerning the Veteran's award of Social Security disability benefits.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.
 
3.  If SSSA records are obtained and associated with the claims file, the RO/AMC should request a VA medical opinion on the etiology of the Veteran's CLL and whether it began or is the result of service.  The examiner should provide an explanation based on the facts of this particular case and all medical literature on which the opinion is based.

4.  After completion of the above and any additional development required under VA's duty to assist, the RO/AMC must readjudicate the issues on appeal.  If any benefit sought remains denied the RO/AMC must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

